Mr. Chief Justice Del Toro
delivered the opinion of the Court.
On July 5, 1932, the appellee moved to dismiss the present appeal on the ground that the transcript of the record had not been filed in time. The transcript was filed on the next day. The motion was heard on the 19th of this instant July.
It appears from the record that the judgment appealed from was rendered on April 30, 1932, and notice thereof served on the 4th of the following May. The appeal was taken on May 28.
The judgment was rendered on the pleadings. Therefore, we fully agree with the appellee that it was not necessary to prepare a statement of the case in order to perfect the appeal, and that the judgment roll should have been filed 30 days after the appeal was taken. The appellant argues that a statement of the case could be prepared; that in fact he prepared and submitted it to the district court; and that for that reason he did not file the record sooner in this Supreme Court. The question has been decided several times by this Court adversely to the contention of the appellant, and no important reason has been adduced to vary our decisions.
Now, inasmuch as the motion to dismiss was not filed until the 5th of this instant July, the transcript was filed on the -6th, and a jurisdictional term is not involved, it seems to us that we ought to exercise our discretion by allowing the record to stand and the appeal to be further prosecuted according to law; and we shall do so.
Therefore, the appellee’s motion to dismiss the appeal will be denied.